PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/786,341
Filing Date: 10 Feb 2020
Appellant(s): International Business Machines Corporation



__________________
Emmanuel A. Rivera
For Appellants
Reg. No. 45,760


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 June 2022.

Every ground of rejection set forth in the Office action dated 12 April 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Examiner notes at the outset that each of the claims is directed to one of the four statutory categories of patent-eligible subject matter: claims 1-2, 4-7 and 21 are directed to a process; claims 8, 11-14 and 22 are directed to a machine; and claims 15-20 are directed to an article of manufacture.
The claims recite an abstract idea comprising a human mental process, comprising one or more observations, evaluations or judgments. For example, claim 1 recites monitoring information periodically about certain products to determine whether there are any candidate updates, which can be considered an observation by a human user. Next, claim 1 recites analyzing candidate updates against selection criteria provided by a user, wherein the selection criteria is based on feedback from trusted users, and wherein sentiment analysis may be applied to trusted users. These steps can be considered evaluations or judgments by a user. Claim 1 further recites a user-adjustable clip level comprising a minimum number of user ratings, which is an observation and/or judgment from a user, that is, a user may determine that only updates having at least 100 reviews merit consideration for installation. Claim 1 additionally recites that the sentiment analysis may be used to override the clip level, and overriding the clip level when a flag is set by a trusted user that the update is needed or required. These additionally comprise evaluations or judgments by the user, that is, a user may determine that a recommendation from a trusted source is more reliable, from previous experience, than average user ratings. Each of these comprise human mental processes and as such, are directed toward an abstract idea.
This judicial exception is not integrated into a practical application because the only additional limitations present in the previously presented claims (i.e. receiving an indication of products to monitor for changes from a user, and performing an action based on the update assessment) comprise insignificant extra-solution activity (i.e. data gathering) and mere instructions to apply the judicial exception (i.e. merely performing any action based on the result of the human mental process). The amended portion of the claim is analyzed under several considerations under prong 2A, but is not found to integrate the abstract idea into a practical application thereof, alone or in combination with the other additional limitations.
A service connected by an application programming interface to one or more social media networks does not represent an improvement to computer technology or another technological field, but merely claims the use of long-standing computing elements (an API connecting users and services) to perform the data collection and mental process steps of the claimed invention, rather than an improvement related to the implementation (see MPEP § 2106.05(a)). Similarly, the service does not represent a machine claimed with sufficient particularity to integrate the abstract idea into a practical application thereof, as it is claimed at a high level, contributing only to data gathering and the automation of the mental process steps of the claimed abstract idea (see MPEP § 2106.05(b)). The service can also be considered a limitation to a particular field or environment, such as limiting the data collection and analysis performed in the mental process steps to those collected from social media networks using the particular technological environment of API-connected social media networks (see MPEP § 2106.05(h)). Accordingly, claim 1 is not found to integrate the abstract idea into a practical application.
Claim 1 further does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth above, and additionally because the claim includes no additional limitations that are not well-understood, routine and/or conventional. An API used to connect one or more users to one or more services and/or sources of information is long-standing technology1 used to permit developers to access one or more services of another computing service and/or application. Accordingly, the limitations of claim 1 do not recite significantly more than the abstract idea.
Similar independent claims 8 and 15 additionally recite one or more of a processor, data bus and/or computer-usable medium embodying computer program code. These additional limitations do not integrate the judicial exception into a practical application because they represent the mere use of a computer as a tool to perform the abstract idea. Further, these additional limitations do not represent “significantly more” than the judicial exception for the reasons set forth above, and additionally because the use of general purpose computing components represents a well-understood, routine, conventional implementation.
The dependent claims recite additional limitations comprising human mental processes such as observations, evaluations and/or judgments. Claim 2 merely recites that the updates are to commercial or software applications; this simply limits the number of updates a user may consider. Claim 4 recites that the action may be automatically installing the update; this represents a judgment by a user to perform an update upon satisfaction based on the clip level or trusted user recommendation. Claim 5 recites that the updates may have different version; this simply limits the number of updates a user may consider. Claim 6 recites that the selection criteria is based on social brokering from one or more social media networks; this represents an observation and/or evaluation by a user to consider information pertinent to an update on social media platforms. Clam 7 recites that the action is automatically performed based on user defined factors setting the clip level; this represents an evaluation or judgment by the user to perform an update based upon factors the user determines satisfy a conclusion that the update should be performed.  Claim 21 recites that sentiment analysis is provided for the automated clip level updates; this represents an observation, evaluation and/or judgment by the user that one or more comments or other recommendations may be positive or negative and/or may suggest the appropriateness of applying the update. The remaining dependent claims correspond to one of the foregoing. As each of these recite further steps of a human mental process, they do not provide limitations that integrate the judicial exception into a practical application or recite “significantly more” than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Egan et al., U.S. 2005/0066019 A1 (hereinafter referred to as “Egan”) in view of Dugan, Regina Elvira, U.S. 2014/0173586 A1 (hereinafter referred to as “Dugan”) and Carter, Bernadette, U.S. 2018/0165085 A1 (hereinafter referred to as “Carter”), and in further view of Hafeez, Usman, U.S. 2016/0055551 A1 (hereinafter referred to as “Hafeez”) and Madrid et al., U.S. 2018/0189049 A1 (hereinafter referred to as “Madrid”).

Regarding claim 1, Egan teaches: A computer-implemented method for identifying product updates (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …”) tailored to devices according to a selection criteria (Egan, e.g., ¶27, “system monitor initiates actions based on a set of user defined policies …”) comprising: …
	receiving by the service an indication of products to monitor for changes from a user (Egan, e.g., ¶27, “Examples of user defined policies 172 include: … specific computer system areas / software products to enable auto-application of upgrades …” Examiner’s note: the service of Egan is the upgrade management application. That the service more particularly comprises a service connected by one or more APIs to one or more social media networks is disclosed by citation to Hafeez below);
	monitoring by the service information periodically about the indicated products to determine updates to the products to form candidate updates (Egan, e.g., ¶27, “Examples of user-defined policies 172 include … elapsed time interval for doing period connection to the upgrade management server 104 to check for updates …”);
	analyzing by the service the candidate updates against the selection criteria to form an update assessment (Egan, e.g., ¶28, “… upgrade management application 115 performs its analysis and builds a list of recommended upgrades based on triggering information provided by the computer system 102 and a set of selection policies predefined by the user.” See also, e.g., ¶29, “Selection policies include standard analysis policies 176 requested by the computer system 102, and also remote modification policies 178 based on environment …” ¶¶29-30 provide several examples of each of standard and remote policies; for example, ¶30 provides: “building the upgrade list based upon rules maintained by the support community to execute specific analysis based on known information …”), …; and
	performing by the service an action based on the update assessment (Egan, e.g., ¶23, “After the list has been created, the list of recommended upgrade modules are downloaded … installation of the modules can be done automatically … upgrade modules themselves can be downloaded at the time of the recommended list of upgrade modules is downloaded …”).
	Egan does not specifically teach that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria. However, Dugan does teach: [analyzing by the service the candidate updates against the selection criteria to form an update assessment,] wherein the selection criteria is based on a feedback from different users meeting a trust criteria (Dugan, e.g., ¶54, “automatically download or reject determinations can be based on whether the first recommender is a guru or a trusted recommender of the user of the electronic device …” Examiner’s note: Egan discloses “building the upgrade list based upon rules maintained by the support community to execute specific analysis based on known information,” but does not specify what the “support community” or the “known information” particularly comprises, and Dugan is therefore additionally cited to show that the “known information” may be “feedback from a different user” and the “support community” may be a “different user meeting a trust criteria”) and performing the updates, wherein a clip level [] is set as to a minimum number of user ratings (Dugan, e.g., ¶33, “electronic device 205 can request the update from the application server 202 with user interaction if a threshold number of recommenders have positively recommended the update …” Examiner’s note: a positive recommendation is consistent with a “rating,” i.e. the update is “positively” rated the update) …
overriding by the service the clip level [when an indication is made] by a trusted user that the recommendation is needed or required (Dugan, e.g., ¶54, “automatically download or reject determinations can be based on whether the first recommender is a guru or a trusted recommender of the user of the electronic device …” Examiner’s note: when a trusted user or guru makes a positive recommendation, the consideration of whether a sufficient number of ratings is “overridden” as in not considered, instead relying solely on the guru recommendation. See also, e.g., FIG. 3B and ¶¶44-45, displaying a guru indicating that the update improves camera features. As discussed above in the rejections under 35 U.S.C. 112, the Specification does not provide support for the term “required” but instead recites an override in the case of a guru indicating the update is “important/needed” (see Spec. at ¶35), and Examiner is interpreting a feature improvement as indicating that an update is “important/needed” within the broadest reasonable interpretation of those terms. Examiner further notes that said indication may be a flag is disclosed by citation to Madrid below) for the purpose of providing to a user application updates positively recommended by a trusted user (Dugan, Abs.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based at least in part on trustworthy reviews as taught by Egan to provide that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria because the disclosure of Dugan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automatic software maintenance of computing devices based at least in part on trustworthy reviews to provide that the selection criteria for which an update assessment is made is feedback from a different user meeting a trust criteria for the purpose of providing to a user application updates positively recommended by a trusted user (Dugan, Id.).
	Egan in view of Dugan does not teach that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level. However, Carter does teach: [a clip level] as to a particular update [set to a minimum number of user ratings], the clip level set by the user (Carter, e.g., ¶29, “user 204 can set (210) a risk aversion level for the electronic device. The risk aversion level can be a per-application setting … Setting the risk aversion level can be implemented in various ways, for example … as detailed as the user adjusting multiple parameters (e.g., vetting time period, selected stability indicator sources, etc.), to fine tune how the electronic device 205 decides when to automatically install the update …”);
performing by the service sentiment analysis as to the different users meeting the trust criteria (Carter, e.g., ¶34, “electronic device 205 can search for stability indicators from only the one or more user-designated sources. For example, the user may trust the reviews on a particular site, ratings on a particular platform, posts/comments from a particular individual …” See also, e.g., ¶35, “Processing text based indicators, such as articles, blog posts, written reviews, social media comments, and the like, can include performing a sentiment analysis on the text to determine whether the indicator is positive, negative, or neutral”), wherein the sentiment analysis is used to [[adjust]]override the clip level (Carter, e.g., ¶39, “vetting rules can include one or more logical algorithms, conditions or requirements that can be based on, among other factors, the stability indicators … vetting rules can include … multiple rules … vetting rules can be positive, that is, a rule to determine when to install an update, or negative, that is, a rule to determine when an update is disqualified from being installed …” See also, e.g., ¶¶40-46, disclosing Rule 1, a positive vetting rule requiring a minimum review average of 4 stars from the Application Store over a period of 10 days, wherein the clip level is the 4-star average over 10 days (but see also ¶68 wherein a number of alternatives, such as N occurrences of a stability indicator or N percentage of a number of sources have provided a positive indicator). See also, e.g., ¶¶57-61, disclosing Rule 4, indicating at least 1 positive indicator from a set of two specific trusted sources. In this case, where the user has set a plurality of rules, a first rule (in this case, Rule 3) overrides a clip level (in this case, Rule 1) when at least one positive stability indicator from at least one trusted source) for the purpose of providing for automatic application downloading based on user-configurable rules therefor (Carter, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based on one or more clip level factors as taught by Egan in view of Dugan to provide that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level because the disclosure of Carter shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automatic software maintenance of computing devices based on one or more clip level factors to provide that the clip level to a particular update is set by the user, performing sentiment analysis as to different users meeting the trust criteria and using the sentiment analysis to adjust the clip level for the purpose of providing for automatic application downloading based on user-configurable rules therefor (Carter, Id.).
	Egan in view of Dugan and Carter does not more particularly teach connecting users through a service connected by one or more APIs to one or more social media networks. However, Hafeez does teach: connecting users through a service connected by one or more application programming interfaces to one or more social media networks (Hafeez, e.g., FIG. 3 and ¶47, “social networking module may further be configured to analyze process and communicate information from and between one or more third-party systems to assist or otherwise improve the recommendation process. Third-party systems may include … social networks … accessibility to these third-party systems may be way of API …”) for the purpose of connecting one or more users to one or more third-party systems, such as social networks, to collect and analyze information to produce improved recommendations (Hafeez, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based on one or more clip level factors as taught by Egan in view of Dugan and Carter to provide for connecting users through a service connected by one or more APIs to one or more social media networks because the disclosure of Hafeez shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automated recommendation information collection and analysis to provide for connecting users through a service connected by one or more APIs to one or more social media networks for the purpose of connecting one or more users to one or more third-party systems, such as social networks, to collect and analyze information to produce improved recommendations (Hafeez, Id.).
	Egan and Dugan in view of Carter and Hafeez do not more particularly teach that an indication of a needed or required update is based on a setting of a flag. However, Madrid does teach: [overriding a clip level] when a flag is set [by a trusted user that the update is needed or required] (Madrid, e.g., ¶25, “software data store 118 may be further configured to store additional information about the software updates 116. For example, the software data store 118 may be configured to maintain an optional/required flag regarding the software updates 116 …”) for the purpose of setting a flag indicating an update is required as opposed to optional (Madrid, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing automatic software maintenance of computing devices based on one or more clip level factors as taught by Egan and Dugan in view of Carter and Hafeez to provide that an indication of a needed or required update is based on a setting of a flag because the disclosure of Madrid shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing automated recommendation information collection and analysis to provide that an indication of a needed or required update is based on a setting of a flag for the purpose of setting a flag indicating an update is required as opposed to optional (Madrid, Id.).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Egan further teaches: A system comprising: a processor (Egan, FIG. 1, processors 108); a data bus coupled to the processor (Egan, FIG. 1, lines interconnecting processors / storage / memory and I/O; see e.g. Spec. FIG. 2 element 218 showing lines/arrows interconnecting CPU, I/O, disk and memory); and a computer-usable medium comprising computer program code, the computer-usable medium being coupled to the data bus (Egan, FIG. 1, memories 110), the computer program code used for identifying product updates (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …”) tailored to devices according to a selection criteria comprising instructions executable by the processor and configured (Egan, e.g., ¶27, “system monitor initiates actions based on a set of user defined policies …”); and with respect to claim 15, Egan further teaches: A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Egan, e.g., FIG. 1, memories 119 storing at least O/S 112, apps 114 and upgrade management application 115C/D).
Regarding claim 2, the rejection of claim 1 is incorporated, and Egan further teaches: wherein the product updates are for commerce or software applications (Egan, e.g., ¶7, “methods … for providing autonomic, event driven upgrade maintenance of one or more software modules residing on a computer system …” Examiner’s note: the Specification provides that commerce applications are examples of software applications, but does not provide a specific means to distinguish commerce applications from software applications more broadly (see Spec. ¶39). The Specification further provides that “system 300 in particular supports commerce transactions of products and software applications” (id. at ¶23); also, “product/software update module 122 can offer and provide an API for software supplier(s)/provider(s) 306 and trusted administrator(s) 308 to identify specific updates to products or software applications, where products can be commerce applications …” (id. at ¶30). Accordingly, Examiner is interpreting “commerce applications” as software applications that can be obtained via commercial exchange, such as from a vendor/provider and/or through an application or software store. That commerce applications are software applications is reinforced by statements that “all products … installed on user device 114 are tracked …” (id. at ¶31) and “action is performed based on the update assessment … include performing the update … installing an update …” (id. at ¶45)).

Claims 9 and 16 are rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 4, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the action is automatically installing the update based on a rating from the different users (Dugan, e.g., ¶53, “electronic device user can select a guru from the set of recommenders or can develop a trusted recommender by, for example, rating the first recommender positively a threshold number of times …” See also, e.g., ¶54, “If the recommendation is positive (612 ‘YES’), the electronic device determines 615 whether to automatically download the update based on the positive recommendation … automatic download or reject determinations can be based on whether the first recommender is a guru or trusted recommender of the user of the electronic device …” and ¶56, “… if the electronic device determines to automatically download the update … electronic device can request the update from the application server … electronic device installs 640 the update … electronic device can install the update immediately …” Examiner’s note: an automatic download followed by an immediate installation is interpreted as an automatic installation. Further, as disclosed above with respect to claim 1, the “guru” or “trusted recommender” is the “different user”).

Claim 11 is rejected for the reasons given in the rejection of claim 4 above.

Regarding claim 5, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the updates have different versions (Dugan, e.g., 21, “developer entity 101 can submit or otherwise provide updates to applications that the application server 102 already offers for download … if the application server 102 offers version 1.0 of a certain application, the developer entity 101 can provide version 1.1 …” Examiner’s note: this disclosure recites the provision of a plurality of updates to a plurality of applications from a plurality of developers. Accordingly, it is understood that there are different versions for the plurality of updates (i.e. not every single update contemplated is the same version of the same update to the same application from the same vendor)).

Regarding claim 6, the rejection of claim 1 is incorporated, and Dugan further teaches: wherein the selection criteria is based on social brokering from one or more social media networks (Dugan, e.g., ¶19, “… recommendation serve 103 can implement a recommendation network service whereby users of the electronic devices [] can be ‘connected’ to one or more recommenders … recommendation network service may be based in part upon existing social and professional networks of the user as reflected in social networking accounts of the user …” Examiner’s note: connecting a user to one or more contacts from one or more existing social media networks is interpreted as consistent with “social brokering” from said social media networks, wherein a “broker” is generally defined2 as an intermediary providing connections or services to disparate contacts. This is also consistent with social brokering of information as described in the Specification, wherein social brokering permits users/influencers to provide feedback including rankings and commentary on updates that are available to user devices (see, e.g., Spec. at FIGs. 3 and 5 and ¶¶23, 40-45)).

Claims 12-13 and 19-20 are rejected for the reasons given in the rejections of claims 5-6 above.

Regarding claim 7, the rejection of claim 1 is incorporated, and Harris further teaches: wherein the performing the action is automatically based on user defined factors that set the clip level (Carter, e.g., ¶44, “When the ten-day vetting time period has expired, if the minimum average of the obtained ratings is at least the indicator threshold amount of ‘4 stars’, then the requirements have been met and the electronic device automatically installs the update”).

Claims 14 and 17 are rejected for the reasons given in the rejection of claim 7 above.

Regarding claim 18, the rejection of claim 17 is incorporated, and Dugan further teaches: wherein the action is automatically installing the update based on a rating from the different user (Dugan, e.g., ¶53, “electronic device user can select a guru from the set of recommenders or can develop a trusted recommender by, for example, rating the first recommender positively a threshold number of times …” See also, e.g., ¶54, “If the recommendation is positive (612 ‘YES’), the electronic device determines 615 whether to automatically download the update based on the positive recommendation … automatic download or reject determinations can be based on whether the first recommender is a guru or trusted recommender of the user of the electronic device …” and ¶56, “… if the electronic device determines to automatically download the update … electronic device can request the update from the application server … electronic device installs 640 the update … electronic device can install the update immediately …” Examiner’s note: an automatic download followed by an immediate installation is interpreted as an automatic installation. Further, as disclosed above with respect to claim 1, the “guru” or “trusted recommender” is the “different user”).

Regarding claim 21, the rejection of claim 1 is incorporated, and Carter further teaches: wherein sentiment analysis is provided for automated clip level updates (Carter, e.g., FIG. 1, elements 224 -> 226, and ¶37, disclosing that upon satisfaction of a vetting rule an update is automatically installed; see also, e.g., ¶35, disclosing the use of sentiment analysis to process text based indicators, and ¶¶47-50, discussing using sentiment analysis and other indicators to determine whether a rule for an update is satisfied, the clip level in this example comprising a vetting time period and an indicator threshold of negative).

Claim 22 is rejected for the reasons given in the rejection of claim 21 above. 



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-9 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With respect to claim 1, Applicants now recite that the clip level may be overridden when a recommendation is made by a trusted user that the recommendation is needed or required. However, the Specification does not provide support for this amendment. In particular, at ¶35, Applicants disclose that recommendations made by trusted users comprise that the update is “important/needed.” Given that importance may be a user-based preference, among other considerations, and a requirement may be imposed by one or more of a vendor or device manufacturer, among other sources, the scope of the terms “important” and “required” do not sufficiently overlap such that the Specification’s disclosure can be said to support the amended claim terminology. Accordingly, Examiner is interpreting the claims consistent with the Specification’s disclosure of “important/needed” (while noting that a “required” update may, at least in some cases, be consistent with “important” and/or “needed”). Claims 8 and 15 contain similar limitations. No dependent claims contain additional limitations that limit the scope of the independent claims to subject matter described and enabled in the Specification.
To expedite prosecution, Examiner is interpreting the above-identified claim limitations to have broadest reasonable interpretations consistent with the disclosure provided in the Specification.










(2) Response to Argument
I. The Rejections Under 35 U.S.C. § 112 Have Been Withdrawn
	Appellants assert that claims 1-2, 4-9 and 11-22 are descriptive (App. Br. 3-4). After further consideration, these rejections have been withdrawn.

II. Claims 1-2, 4-9 and 11-22 are Ineligible Under 35 U.S.C. § 101 Because They are Directed to an Abstract Idea, Not Integrated Into a Practical Application Thereof, and Do Not Recite Significantly More
	A. The Claims Recite Mental Process Steps
	Appellants assert that “the claims do not recite matter that falls within mental process grouping of abstract ideas (App. Br. 4). To support their argument, citing the Revised Guidelines and a training module, Appellants state that to “fall into this category, the claims as a whole3 must as a practical matter be formed entirely in a human’s mind” and “the claims as a whole4 must practically, reasonably be performed in the human mind” (id.).
	First, Examiner notes that MPEP §§ 2103-2107 represent the most up-to-date guidance for examination of claims under 35 U.S.C. § 101. Further, even cited footnote 14 of the Revised Guidelines states: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category …,” thus indicating that at a claim comprising one or more elements that do not recite a portion of a mental process may yet be found ineligible under 35 U.S.C. § 101. This is consistent with the complete procedure for analyzing a claim under 35 U.S.C. § 101 as set forth at MPEP § 2106. Finally, Examiner notes that slide 18 of the Advanced Module merely recites Step 2A Prong 2 guidelines, and makes no reference to the mental process category of abstract ideas.
	Appellants further assert that “the claims are not directed to something that could practically, reasonably be performed in the human mind” (App. Br. 4). In particular, the claimed “service connected by one or more application program interfaces to one or more social media networks” and the processes performed by the “service … cannot practically, reasonably be performed in the human mind” (id. at 4-5, recitation of remaining claim limitations omitted).
	Examiner did not consider the “service connected” limitation as a mental process, but instead considered this limitation at Step 2A Prong 2 and Step 2B. The remaining portion of Appellants’ argument is a conclusory statement that none of the limitations set forth in claim 1 can “practically, reasonably be performed in the human mind.” As set forth in the rejections under 35 U.S.C. § 101, steps such as “monitoring … information periodically about the indicated products to determine updates to the products to perform candidate updates;” “analyzing … candidate updates against the selection criteria to form an update assessment, wherein the selection criteria is based on feedback from different users meeting a trust criteria and performing the updates, wherein a clip level as to a particular update is set as to a minimum number of user ratings, the clip level set by the user;” “performing … sentiment analysis as to the different users meeting the trust criteria, wherein the sentiment analysis is used to override the clip level;” and “overriding … the clip level when a flag is set by a trusted user that the recommendation is needed or required” are observations, evaluations and judgments “practically, reasonably performed in the human mind” of a user searching for application updates. That is, a user can observe an app store for updates to downloaded software products. The user can then assess (that is, evaluate or make judgment) whether one or more updates should be performed, based on a consideration of factors such as a clip level the user set (i.e., 100 or more positive ratings), whether one or more trusted users who installed the update recommend the update, determining whether one or more trusted users positively reviewed the update (i.e. sentiment analysis), and overriding other considerations when it is noted (i.e., flagged) by one or more trusted users that a particular update is needed or required. These are all simple decisions that a user interested in keeping an updated software set can routinely perform mentally.

	B. The Claims Do Not Recite Methods of Organizing Human Activity
	Appellants assert that it is unclear whether Examiner found that the claims as a whole fall into the mental process grouping or the methods of organizing human activity grouping of abstract ideas (App. Br. 4) and that the claims specifically do not fall into the methods of organizing human activity grouping (id. at 5).
	Examiner specifically stated in the rejections under 35 U.S.C. § 101 that the claims recite mental process steps, and made no reference to methods of organizing human activity. Accordingly, these arguments are moot.

	C. The Claims are Not Directed to a Practical Application of the Abstract Idea
	Appellants assert that “the claims are directed to a practical application,” that being “the practical application of enabling a networked service to identify product updates tailored to devices according to a selection criteria” (App. Br. 5).
	This portion of Appellants’ argument may state the purpose or advantage of the claimed invention, but does not properly analyze whether the claims integrate the abstract idea steps identified at Step 2A Prong 1 into a practical application of the abstract idea at Step 2A Prong 2 (MPEP §§ 2106(III) and 2106.04(d)). Further, even to the extent Appellants’ argument can be construed as identifying a practical application of the abstract idea, the argument is conclusory, and does not identify any error in Examiner’s analysis of Step 2A Prong 2. Appellants’ argument further fails to consider the analysis at Step 2B. Examiner therefore relies upon and reiterates here the analysis set forth in the rejections of the claims under 35 U.S.C. § 101.
	In view of the foregoing, Examiner respectfully submits that the rejections of claims 1-2, 4-9 and 11-22 under 35 U.S.C. § 101 should be affirmed.

III. The Rejections of Claims 1-2, 4-9 and 11-22 as Obvious Under 35 U.S.C. § 103 are Supported by Reference to Dugan (U.S. 2018/0165085 A1)
	Appellants assert that the references, taken alone or in combination, do not disclose or suggest the limitations of claim 1 (App. Br. 5-6). They further note that Examiner cites to Egan and Dugan in rejecting the element “analyzing by the service the candidate updates against the selection criteria to form an update assessment …” (id. at 6-7). Appellants, however, have only noted the following lacking teaching of Dugan:
“the ‘guru or trusted recommender’ described in Dugan is not a ‘different users meeting a trust criteria and performing the updates.’ There is no teaching in Dugan or in any of the cited references as to different users that specifically perform updates” (id. at 7).
	Examiner answers that throughout Dugan, reference is made to trusted users (i.e. trusted recommenders or gurus) performing updates. At FIG. 3B, Dugan shows a chat interface where a guru (John) notes that “the different camera filters help improve the user experience.” 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Further, “one or more recommenders may provide positive and/or negative endorsements for downloading new software applications based on previously downloaded or updated software applications” (Dugan at [0014). Recommendations may come from “early adopters” (id. at [0016]), professional review organizations (id. at [0020]) and/or “someone with the same model of electronic device to tends to use many of the same software applications as the user” (id. at [0027]). It is clear, therefore, that in at least some embodiments, the guru and/or trusted recommender of Dugan is a user who has downloaded the application and/or update, and based on that experience makes a positive and/or negative endorsement of the software application and/or update. Accordingly, Examiner respectfully asserts that Dugan teaches “wherein the selection criteria is based on a feedback from different users meeting a trust criteria and performing the updates …” as set forth in claim 1.
	Appellants also assert that the references “do not disclose or suggest strict the strict criteria being overridden based upon supporting evidence not found within the strict criteria, as required by claim 1” (App. Br. 7).
	Examiner notes that the claim does not recite “strict criteria” or “supporting evidence not found within the strict criteria.” This argument can potentially be read such that the “strict criteria” refers to the claimed clip level, and the “supporting evidence not found within the strict criteria” refers to one or more of a feedback from different users meeting a trust criteria and performing the updates, the sentiment analysis of the different users meeting the trust criteria and/or the flag set by a trusted user that the recommendation is needed or required. Even so, Appellants have provided no particular statement of the deficiency of any of the cited references with respect to any of these claim limitations, and Examiner therefore relies upon and maintains the rationale set forth in the rejections under 35 U.S.C. § 103.
	Appellants make no additional argument regarding claims 2, 4-9 and 11-22. In view of the foregoing, Examiner respectfully submits that the rejections of claims 1-2, 4-9 and 11-22 under 35 U.S.C. § 103 should be affirmed.








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., https://en.wikipedia.org/wiki/API, describing the use of APIs at least since the 1960s to provide application services to one or more remote calling services
        2 See, e.g., “broker”, Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/broker on 21 December 2020
        3 Citing footnote 14 of the Revised Guidelines
        
        4 Citing slide 18 of the 6 March 2019 Advanced Training module